

Exhibit 10.15(a)
 
HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN
 
SCHEDULE A PARTICIPANTS
 
Note: The effective date of entry shall be subject to Section 4.2(a).
 
NAME OR TITLE
EFFECTIVE DATE
OF
PARTICIPATION*
 
 
TIER I PARTICIPANTS
Former President and CEO
November 14, 2012
President and CEO
May 16, 2013
 
 
 
 
 
 
TIER II PARTICIPANTS
EVP and CFO
**
EVP and Chief Marketing Officer
**
EVP, Property and Casualty
**
EVP, Annuity, Life, Group
February 15, 2012

 
* Subject to acceptance within 30 days of effective date of participation
** Subject to Section 4.2(b) of the Plan
 
Last updated: September 17, 2013
 
 

 

